DETAILED ACTION
	This Office Action is in response to an RCE, filed 26 January 2021, wherein Claims 19-38 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2021 has been entered.

Response to Amendment
Claims 19, 30, 34, and 36 were amended.
No Claims were cancelled nor added.
The previous claim objections were corrected by the filed response.
Claims 19-38 stand pending and ready for examination.

Response to Arguments
Double Patenting 
Applicant elected to traverse the nonstatutory double patenting rejection of Claims 19-38 over Claims 1-17 of the US Patent No. 10389768 in view of Pearson. Applicant’s rationale is that the US Patent and Pearson no longer disclose the elements of the [newly] amended Claim 1.

The Examiner respectfully agrees and finds these arguments persuasive. However, new rejections may be found below as necessitated by amendment.

Independent Claims 1, 34, and 36 (Rejections under 35 USC 103)
Applicant’s arguments and amendments, filed 26 January 2021, with regard to the previous claim rejections under 35 USC 103, have been fully considered and are persuasive. The Examiner respectfully withdraws the previous claim rejections under 35 USC 103, however, new rejections may be found below as necessitated by amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10389768 in view of Song et al. (US “wherein at least a portion of the context data is weighted [….] based on at least one of the sources from which the context data is collected” This is not explicitly taught by Claim 1 of the conflicting patent. However, Song explicitly teaches this limitation in Paragraphs [0044][0063]-[0065] and it would have been obvious to one of ordinary skill in the art that the invention defined in the claim at issue would have been an obvious variation of the invention defined in Claim 1 of the patent. The suggestion/motivation for doing so would have been to properly weight collected data based on the data source when determining relationship statuses to more accurately determine the authenticity, trustworthiness, and other attributes of the data based on the data source.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-24, 28-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 20110270921) and Serena (US 20130013667), in view of Pearson et al. (US 20170199920), and further in view of Song et al. (US 20160379268).

(Fig. 1 (102a-102d,104a-104d) convey the conference participants and client devices; Fig. 1 (106,108) convey Server 106 and Conferencing System 106), wherein the method comprises: displaying conference participant information on at least one image reproduction unit during the conference (Fig. 3 and Paragraph [0154] describe the user interface(s) 132 of the conference participants displaying graphical representations of each participant along with optionally displaying gathered profile information pertaining to each participant [at the start of the conference and/or when a new participant joins]; Fig. 4 and Paragraph [0162] convey the disparate sources the server gathers user information from including social networking sites, search engines, etc.).
Jones does not disclose wherein the method comprises: collecting context data concerning at least one of the conference participants at a plurality of time intervals, including at least a current time interval that runs up to a time of the conference, and a prior time interval that precedes the current time interval, from a plurality of sources accessible via at least one network connection; calculating relationship values from the collected context data at ends of the time intervals for different relationship levels, wherein at least a portion of the context data is weighted based on the current time interval or the prior time interval in which the context data is collected and based on at least one of the sources from which the context data is collected; determining at least one relationship status based on the calculated relationship values for the different relationship levels, wherein the relationship status is expressed using one of several categories that are each defined by a threshold value, 
In an analogous art, Serena discloses wherein the method comprises: collecting context data concerning at least one of the conference participants from a plurality of sources accessible via at least one network connection (Fig. 3 and Paragraphs [0040]-[0046] describe how the System collects information from disparate sources in order to infer the link quality (relationship status) between the user and other participant(s); Examples of sources include PayPal, social media, online behavior, third party sites, etc.); calculating relationship values from the collected context data for different relationship levels (Fig. 3 and Paragraphs [0040]-[0046] describe the inference of link quality carried out by the System that produces a link quality metric (relationship value) that was calculated using the collected information (context data); Figs. 10-11 and Paragraphs [0058]-[0060] convey examples of the context data collected by the System to calculate the link quality between two users, wherein the System may calculate the link quality metric based on solely a business relationship, personal relationship, and/or both); determining at least one relationship status based on the calculated relationship values for the different relationship levels, wherein the relationship status is expressed using one of several categories that are each defined by a threshold value, depending on the calculated relationship value (Figs. 4 & 7-9 and Paragraphs [0047][0055]-[0057] convey an example rating system for the link quality based upon the calculations on the collected data; Figs. 10-11 and Paragraphs [0058]-[0060] convey examples of the context data collected by the system to calculate the link quality between two users, wherein the System may calculate the link quality metric based on solely a business relationship, personal relationship, and/or both); and wherein the [displayed] conference participant information comprises the at least one relationship status Figs. 10-11 and Paragraphs [0058]-[0060] convey the relationship status between users being displayed for the user).
It would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant's invention to modify the conferencing system of Jones, specifically the graphical and profile data representations of the participating users, with the teachings of Serena, specifically the relationship value calculations to determine the relationship status(es) with other users.
The suggestion/motivation for doing so would be to provide the conference user with personalized interactions between the user and each participating member to allow the user to utilize their personal interaction history with another user to assist in conducting the conference. Thereby providing the user with the important knowledge of shared interests, business dealings, descriptions of their relationship, etc. to facilitate the ease with which a person can develop business contacts or engage in personal networking with other users (Serena, Paragraphs [0008][0009]).
Although Jones, Fig. 26 and Paragraph [0031], discloses how the System performs the method in real-time, and Serena, Paragraph [0041] discloses how the user data (time-dependent and stochastic transaction data) is continually updated from the data sources to be analyzed, Jones/Serena do not disclose wherein the method comprises: collecting context data concerning at least one of the conference participants at a plurality of time intervals, including at least a current time interval that runs up to a time of the conference, and a prior time interval that precedes the current time interval; calculating relationship values from the at ends of the time intervals for different relationship levels, wherein at least a portion of the context data is weighted based on the current time interval or the prior time interval in which the context data is collected and based on at least one of the sources from which the context data is collected.
However, it is well known in the art to collect data in time intervals, as evidenced by Pearson.
Pearson discloses wherein the method comprises: collecting context data concerning at least one of the conference participants at a plurality of time intervals, including at least a current time interval that runs up to a time of the conference, and a prior time interval that precedes the current time interval (Paragraphs [0105]-[0108] describe how communication events, between two participants, are collected in time intervals (the example in the formulas is 1 week ago, then 2 weeks ago, then four weeks ago)); calculating relationship values from the collected context data at ends of the time intervals for different relationship levels (Paragraphs [0105]-[0108] show the formulas used to calculate the closeness values (i.e. relationship values) between two participants for each time interval and the communication events therein), wherein at least a portion of the context data is weighted based on the current time interval or the prior time interval in which the context data is collected (Paragraph [0051] describes how relationships may decay over time so the system utilizes a relationship decay function that takes a half-life approach where older data becomes exponentially less relevant over time).
It would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant's invention to modify the relationship displaying conference system 
The suggestion/motivation for doing so would have been to properly weight recent events more than older events when determining relationship statuses to more accurately reflect the relationship status between two users.
Jones/Serena/Pearson disclose weighting contextual information based on time periods and utilizing closeness/importance factors to weight the contextual data (see citations above). However, Jones/Serena/Pearson do not explicitly disclose wherein at least a portion of the context data is weight based on at least one of the sources from which the context data is collected.
In an analogous art, Song discloses wherein at least a portion of the context data is weight based on at least one of the sources from which the context data is collected (Paragraphs [0044][0063]-[0065] describe how user behaviors at various data sources is collected and each data source is weighted separately based on various criteria including the source itself, type of data, etc.).
It would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant's invention to modify the relationship displaying conference system of jones/Serena/Pearson, specifically the relationship determinations, with the teachings of Song, specifically the differing data source weights to weight the source of the collected user behaviors data.


As to Claim 20, Jones discloses wherein the context data are collected from data sources selected from the group consisting of social networks, in-house communication and staff network data banks and connection data banks of communication providers (Jones, Fig. 4 and Paragraph [0162] convey the various sources utilized by the System to gather user information including social networking sites, search engines, etc.).

As to Claim 21, Jones discloses wherein the communication providers comprise e-mail service providers, telephone service providers, VoIP service providers or mobile wireless service providers (Jones, Fig. 4 and Paragraphs [0154][0157][0173][0179] all describe various examples of user data being collected from service providers, emails, etc.).

As to Claim 22, Jones discloses wherein the context data represent events selected from the group consisting of communication events, friend statuses, messages, likes, comments, blog 18 entries, organizational events, professional collaboration, projects, meetings, joint publications, conference presentations, joint travel, joint events, mutual interests, living in proximity, working in proximity, membership in an association, membership in a society, political party affiliation, membership in a civic organization, and membership in a cultural organization (Jones, Paragraphs [0155][0203][0243][0245][0246] all describe various types of user data collected by the System including comments, organizations, etc.). 

As to Claim 23, Jones discloses wherein the communication events comprise telephone conversations, e-mails, SMS messages or MMS messages (Jones, Fig. 4 and Paragraphs [0154][0157][0173][0179] all describe various examples of user data being collected from service providers, emails, etc.). 

As to Claim 24, Jones discloses a conference environment with context data being collected for each participant (see citations for claim 19 above). Jones does not disclose wherein the context data comprises a counted number of events assigned to a selected participant, and wherein the counted number of events used in calculating the relationship value is weighted according to at least one of a length of time before the conference the events happened, a type of event, and a circumstance of the event.
	In an analogous art, Serena discloses wherein the context data comprises a counted number of events assigned to a selected participant, and wherein the counted number of events used in calculating the relationship value is weighted according to at least one of a length of time before the conference the events happened, a type of event, and a circumstance of the event  (Serena, Paragraph [0045] describes how the System utilizes a weighting function for the metrics (events) to determine the overall link quality (relationship value) between users using probabilistic classifiers and non-probabilistic classifiers).
It would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to modify the conferencing system of Jones, specifically the graphical and profile data representations of the participating users, with the teachings of Serena, 
	The suggestion/motivation for doing so would be to provide the conference user with personalized interactions between the user and each participating member to allow the user to utilize their personal interaction history with another user to assist in conducting the conference. Thereby providing the user with the important knowledge of shared interests, business dealings, descriptions of their relationship, etc. to facilitate the ease with which a person can develop business contacts or engage in personal networking with other users (Serena, Paragraphs [0008][0009]). 

As to Claim 28, Jones does not disclose wherein the at least one relationship status consists of one relationship status that is determined based on the different relationship levels.
In an analogous art, Serena discloses wherein the at least one relationship status consists of one relationship status that is determined based on the different relationship levels (Serena, Figs. 10 & 11 and Paragraphs [0058]-[0060] describe how the System may calculate the link quality metric (relationship status) based on solely a business relationship, personal relationship, and/or both).
It would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to modify the conferencing system of Jones, specifically the graphical and profile data representations of the participating users, with the teachings of Serena, specifically the relationship value calculations to determine the relationship status(es) with other users.
(Serena, Paragraphs [0008][0009]). 

As to Claim 29, Jones does not disclose wherein the different relationship levels comprise: public relationships, private relationships and professional relationships.
In an analogous art, Serena discloses wherein the different relationship levels comprise: public relationships, private relationships and professional relationships (Serena, Figs. 10 & 11 and Paragraphs [0058]-[0060] describe how the System may calculate the link quality metric (relationship status) based on solely a business relationship, personal relationship, and/or both).
It would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to modify the conferencing system of Jones, specifically the graphical and profile data representations of the participating users, with the teachings of Serena, specifically the relationship value calculations to determine the relationship status(es) with other users.
	The suggestion/motivation for doing so would be to provide the conference user with personalized interactions between the user and each participating member to allow the user to (Serena, Paragraphs [0008][0009]). 

As to Claim 30, Jones does not disclose wherein the relationship status is displayed by one of an audio signal, a background color, a border, a tag, an icon, an emoticon, an image, a graphic, a caricature, a film clip, a music clip, and a jingle.
In an analogous art, Serena discloses wherein the relationship status is displayed by one of an audio signal, a background color, a border, a tag, an icon, an emoticon, an image, a graphic, a caricature, a film clip, a music clip, and a jingle (Serena, Figs. 10 & 11 and Paragraphs [0058]-[0060] convey the relationship status between users being displayed for the user).
It would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to modify the conferencing system of Jones, specifically the graphical and profile data representations of the participating users, with the teachings of Serena, specifically the relationship value calculations to determine the relationship status(es) with other users.
	The suggestion/motivation for doing so would be to provide the conference user with personalized interactions between the user and each participating member to allow the user to utilize their personal interaction history with another user to assist in conducting the conference. Thereby providing the user with the important knowledge of shared interests, (Serena, Paragraphs [0008][0009]). 

As to Claim 31, Jones does not disclose wherein the relationship status is selected from the group of categories consisting of strong relationship, medium relationship, weak relationship, and no relationship.
	In an analogous art, Serena discloses wherein the relationship status is selected from the group of categories consisting of strong relationship, medium relationship, weak relationship, and no relationship (Serena, Figs. 4 & 10-11 convey exemplary relationship status (e.g. none, poor, medium, strong, etc.)).
It would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to modify the conferencing system of Jones, specifically the graphical and profile data representations of the participating users, with the teachings of Serena, specifically the relationship value calculations to determine the relationship status(es) with other users.
	The suggestion/motivation for doing so would be to provide the conference user with personalized interactions between the user and each participating member to allow the user to utilize their personal interaction history with another user to assist in conducting the conference. Thereby providing the user with the important knowledge of shared interests, business dealings, descriptions of their relationship, etc. to facilitate the ease with which a (Serena, Paragraphs [0008][0009]). 

As to Claim 32, Jones discloses wherein collecting the context data and other actions are performed at a beginning of the conference (The Abstract describes how the server displays the graphical representations when the conference is first established).
Jones does not disclose wherein the other actions comprise calculating the relationship values from the collected context data, and determining the at least one relationship status.
In an analogous art, Serena discloses wherein the other actions comprise calculating the relationship values from the collected context data, and determining the at least one relationship status (Serena: See citations above for Claim 19).
It would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to modify the conferencing system of Jones, specifically the graphical and profile data representations of the participating users, with the teachings of Serena, specifically the relationship value calculations to determine the relationship status(es) with other users.
	The suggestion/motivation for doing so would be to provide the conference user with personalized interactions between the user and each participating member to allow the user to utilize their personal interaction history with another user to assist in conducting the conference. Thereby providing the user with the important knowledge of shared interests, business dealings, descriptions of their relationship, etc. to facilitate the ease with which a (Serena, Paragraphs [0008][0009]). 

As to Claim 33, Jones discloses wherein collecting the context data and other actions are performed when a new participant joins the conference (Paragraphs [0158]-[0164] describe how when a participant joins the conference, the System collects and displays the user’s graphical representation and profile data).
Jones does not disclose wherein the other actions comprise calculating the relationship values from the collected context data, and determining the at least one relationship status.
In an analogous art, Serena discloses wherein the other actions comprise calculating the relationship values from the collected context data, and determining the at least one relationship status (Serena: See citations above for Claim 19).
It would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to modify the conferencing system of Jones, specifically the graphical and profile data representations of the participating users, with the teachings of Serena, specifically the relationship value calculations to determine the relationship status(es) with other users.
	The suggestion/motivation for doing so would be to provide the conference user with personalized interactions between the user and each participating member to allow the user to utilize their personal interaction history with another user to assist in conducting the conference. Thereby providing the user with the important knowledge of shared interests, business dealings, descriptions of their relationship, etc. to facilitate the ease with which a (Serena, Paragraphs [0008][0009]). 

Claims 34 and 36 recite all the same elements as Claims 19-24 and 28-33, but in System form (Jones, Figs. 1 & 4) and Computer-readable Storage Media form (Fig. 4 (404)), therefore the supporting rationale applies equally as well.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 20110270921), Serena (US 20130013667), and Pearson et al. (US 20170199920), in view of Song et al. (US 20160379268), and further in view of the NPL “Social Network Reduction Based on Stability” by Kudelka et al.

As to Claim 25, Jones/Serena/Pearson/Song disclose the method of claim 19, as cited above. Pearson further discloses collecting the context data at fixed time intervals such as week periods, 6 months, etc. (Pearson: Paragraphs [0105]-[0108]). However, Jones/Serena/Pearson/Song do not explicitly disclose wherein the each of the time intervals is one month.
In an analogous art, Kudelka discloses wherein the each of the time intervals is one month Kudelka, Section 5 describes how the data is collected monthly and weighted using the forgetful curve which is dependent upon the previous month's calculated value).
It would have been obvious to one of ordinary skill in the art at the effective filing date of Applicant’s invention to modify the relationship displaying conference system of 
	The suggestion/motivation for doing so would be to take into account the fallacies of the human brain’s memory when determining the relationship statuses between a user and other user(s) over the course of time (Kudelka, Section 1).

Allowable Subject Matter
Claims 26-27, 35, and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, in particular Jones et al. (US 20110270921) in view of Serena (US 20130013667) and further in view of Pearson et al. (US 20170199920), do not disclose, with respect to Claims 26, 35, and 37, utilizing the specific formula for calculating the relationship value as claimed. Jones discloses collecting user information from various sources to be presented during a conference (Fig. 4, [0154][0162]). Serena discloses collecting context data about participants in a conference in order to calculate the relationship statuses between the users and participants (Fig. 3, [0040]-[0047], [0055]-[0060]). Pearson discloses the use of closeness formulas to calculate the relationship between two users based on the number of communication events in different time intervals, and further using a relationship decay (Paragraphs [0051][0105]-[0108]). The difference between the claimed invention and the cited references lies in the specific formula used to calculate the relationship values between the participants. The specific formula put forth in the claimed invention differ from the equation(s) in Pearson. Accordingly, Claims 26, 35, and 37 are objected to for reciting allowable subject matter but being dependent upon a rejected claim. Claims 27 and 38 are dependent upon claims 26 and 37 and are objected to for the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kume (US 20070185907) discloses a system for collecting relationship information between people, calculating the relationship strengths, and displaying information thereof. Dom et al. (US 20040122803) discloses a system for collecting relationship information between people, calculating the relationship strengths, and displaying information thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735.  The examiner can normally be reached on IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459